Citation Nr: 1501950	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  05-38 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), effective May 11, 2004, and in excess of 70 percent, effective December 5, 2013.

2. Entitlement to service connection for a left shoulder disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985, and from March 2003 to May 2004.  Further, the record indicates he had additional service in the Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2005 and August 2007 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This matter was previously remanded by the Board for further development in February 2009 at which time the Board denied an initial rating in excess of 50 percent for PTSD. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC) to the extent it denied a rating in excess of 50 percent for PTSD.  Pursuant to a joint motion to vacate and remand filed by the parties in December 2009, the CAVC issued an order in December 2009 vacating that portion of the Board's February 2009 decision that denied an initial rating in excess of 50 percent for PTSD and remanding the matter back to the Board.  In October 2010, the Board remanded the PTSD rating issue.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently, in July 2014 the RO issued a rating decision granting an increased disability rating to 70 percent, effective December 5, 2013, which was confirmed by the July 2014 Supplemental Statement of the Case.  Since this action did not constitute a full grant of the benefits sought on appeal, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board also acknowledges the Veteran's August 2014 letter stating that he was in agreement with the July 2014 Supplemental Statement of the Case's "decision to increase the percentage of PTSD disabling from 50 to 70 percent effective date May 11, 2004."  However, according to the July 2014 Supplemental Statement of the Case the "Issue" section erroneously identified the effective date of the 70 percent increase was December 5, 2003.  However, the decision section identified the effective date December 5, 2013.  It is clear from the record that the effective date of the 70 percent increase is December 5, 2013, not December 2003.  Significantly, there is no evidence the effective date of the 70 percent increase was May 11, 2004, as stated by the Veteran in the August 2014 letter.  As such, the issue as identified by the Board in this decision is correct.

The issue of entitlement to service connection for total disability rating based on individual unemployability (TDIU), was remanded by the Board in October 2010.  Subsequently, upon additional development, the RO granted TDIU in July 2014.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for TDIU, will not be addressed in this decision.

In August 2014, prior to recertification of this case to the Board, the Veteran's previous attorney withdrew as the Veteran's representative.  Accordingly, the Veteran is unrepresented before the Board in his appeal.

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1. Prior to December 5, 2013, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD is not shown to be manifested by symptomatology consistent with: occupational and social impairment with deficiencies in most areas with suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.

2. From December 5, 2013, the credible and probative evidence of record demonstrates that the Veteran's PTSD is productive of symptoms resulting in total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to December 5, 2013, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2. Since December 5, 2013, the criteria for an initial evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the PTSD claim, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

In addition, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examination in May 2009, September 2009 and June 2014, with an addendum opinion provided in March 2010, August 2012, and April 2013.

The Board also finds there has been substantial compliance with its February 2009 and October 2010 remand directives as a contemporaneous VA examination was conducted and additional records were obtained.  The Board points out that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the PTSD claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in September 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. 

With regard to the veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R.   § 4.130. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Furthermore, the Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes). 

In this case, the Board finds a staged rating for the Veteran's service-connected PTSD is appropriate and each period will be discussed in turn below.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to December 5, 2013.

In the instant case, the Board finds that prior to December 5, 2013, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent for his service-connected PTSD.  The Board does acknowledge, as an initial matter, that Veteran's PTSD is manifested, in part, by anxiety, depression, hypervigilance, irritability, and chronic sleep impairment.  However, despite these symptoms, the overall symptomatology does not provide a basis for a rating in excess of 50 percent. 

The Veteran's service-connected PTSD is not manifested by such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships as needed to meet the 70 percent criteria or symptoms which approximate this level of disability.

Treatment records dated in July 2004 noted that the Veteran had no history of suicide attempts.  Subsequent treatment records, including those dated in August 2004, September 2004, February 2005, November 2006, September 2007, February 2008, July 2008, March 2009, May 2009, and August 2012 found that the Veteran had no suicidal or homicidal ideation.  He also denied suicidal and homicidal ideation at the June 2007, September 2009, January 2011, and April 2013 VA examinations.  Therefore, his PTSD has not resulted in suicidal ideation. 

A thorough review of the competent medical evidence does not reflect the Veteran experiences obsessional rituals which interfere with routine activities. 

The Board also finds that the Veteran's PTSD has not resulted in his speech being intermittently illogical, obscure, or irrelevant.  For example, treatment records, including those dated in August 2004, September 2004, February 2005, November 2006, June 2007, September 2007, February 2008, July 2008, May 2009, and August 2012 found the Veteran's speech to be of normal rate and tone.  Similarly, the June 2007 VA examination found that the Veteran's speech had normal volume, amount, rate, and rhythm; the September 2009 VA examiner found the Veteran's speech was appropriate; the April 2013 VA examiner found the Veteran's speech was soft and slow.

A thorough review of the competent medical evidence does not reflect any evidence that the Veteran's PTSD has resulted in near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  For example, the August 2004, September 2004, February 2005, November 2006, June 2007, September 2007, February 2008, July 2008, May 2009, and August 2012 treatment records found the Veteran's thought process to be logical; abstract thinking was normal; level of intelligence to be average; and his judgment to be good.  Similarly, the June 2007 VA examination found the Veteran's thought processes and content to be goal directed and coherent; and no evidence of psychosis.  The September 2009 VA examination found the Veteran's thought process was linear with no overt evidence for any cognitive deficits.  The January 2011 VA examiner found the Veteran had no overt evidence of psychosis or memory problems.  The April 2013 VA examination found the Veteran's thoughts were linear and coherent.  The Board, however, notes the March 2009 VA treatment record noted the Veteran had impaired abstract thinking with poor judgment but overall the Veteran had logical and goal-directed thought process, no evidence of psychotic thinking, no perceived deficit in memory, and insight was present.  Overall, the Board finds the Veteran's symptoms most closely reflect the 50 percent criteria.

The August 2004, September 2004, February 2005, November 2006, June 2007, September 2007, February 2008, July 2008, March 2009, May 2009, and August 2012 treatment records found the Veteran to be oriented to person, place, and time.  In addition, the June 2007, September 2009 and January 2011 examinations found that he was alert and oriented times four.  Thus, his PTSD has not resulted in spatial disorientation. 

The August 2004, September 2004, February 2005, November 2006, June 2007, September 2007, February 2008, July 2008, March 2009, May 2009, August 2012 treatment records noted that the Veteran's appearance was clean, and his demeanor cooperative.  Further, the June 2007, September 2009, January 2011, April 2013 VA examinations found that he was casually dressed and appropriately groomed.  Accordingly, the Board finds that his PTSD has not resulted in neglect of personal appearance and hygiene. 

The Board acknowledges that the Veteran has testified that he experiences symptoms of anger and irritability due to his PTSD, and that there is evidence of such in the treatment records.  However, the competent medical evidence does not reflect that it is of such severity as to constitute or approximate impaired impulse control with periods of violence.  For example, records dated in July 2004 noted no history of violence.  In addition the August 2004, September 2004, February 2005, November 2006, June 2007, September 2007, February 2008, July 2008, March 2009, May 2009 treatment records consistently show no evidence of psychotic thinking, and no homicidal ideation.  Similar findings were made on the June 2007 and September 2009, January 2011, April 2013 VA examinations. 

The Board notes that the Veteran has essentially contended that his level of occupational and social impairment is of such severity due to his service-connected PTSD that it warrants a rating in excess of 50 percent.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 50 percent. 

In this case, the Board acknowledges that the Veteran's GAF score of from 45 to 49, and specifically stated that it was to reflect serous impairment in industrial and multiple areas of social functioning with respect to PTSD.  However, a thorough review of the treatment records indicates that despite episodic instances where the Veteran's GAF scores were under 50, the Veteran was consistently assigned GAF scores in the 50 to 60 range from July 2004 to April 2013, which reflects moderate difficulty in social, occupational or school functioning.  Moreover, the June 2007 VA examiner also stated that the mental status findings did not demonstrate any major limitations that would preclude employment.  Treatment records dated in July 2008 stated, in part, that the Veteran does not have severe functional impairment due to his PTSD.  At the September 2009 VA examination, the examiner found the Veteran's mental health disability would not affect physical or sedentary employment but his symptoms would cause some degree of impairment.  The January 2011 VA examiner found the Veteran's depression, irritability and impaired concentration caused impairment in employment functioning but does not otherwise impair his ability to engage in physical and sedentary forms of employment.  The April 2013 VA examiner determined that given the Veteran's barriers due to his symptomatology, the Veteran is able to obtain and maintain substantial employment and "[h]is impairment is such that he would need to take time off of work at times to address his psychiatric symptoms but not so severe it would prohibit employment.  Based on the foregoing, the Board finds that the level of occupational and social impairment attributable to the Veteran's service-connected PTSD is adequately reflected by the current 50 percent rating, and does not meet or nearly approximate the criteria for the next higher rating of 70 percent. 

For these reasons, the Board finds no distinctive periods during the pendency of this case where the Veteran's PTSD warranted a rating in excess of the 50 percent rating currently in effect.

Finally, the above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability have been accurately reflected or approximated by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Since December 5, 2013.

In a July 2014 rating decision, the RO increased the Veteran's PTSD disability rating to 70 percent, effective December 5, 2013, the earliest date on which the RO found it was factually ascertainable that the Veteran's disability had worsened. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate the criteria for a total disability rating (100 percent) from December 5, 2013.

According to a December 2013 Case Summary report from VA, the Veteran has major impairments in cognitive functioning, memory, and emotional stability.  He is unable to tolerate social situations and has impaired relations with family and friends.  He is withdrawn, hypervigilant, and paranoid.  It was determined the Veteran's current symptoms limited his ability to process and respond to work procedures and requirements for competitive employment.  Significantly, it was determined the Veteran was not employable and would not benefit from vocational rehabilitation due to his symptoms. 

The Veteran was afforded a VA examination in June 2014 which found the Veteran had severe symptoms of markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emptions, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, sleep disturbances, and problems with concentration.  The VA examiner determined his symptomatology would "cause occupational and social impairment with reduced reliability and productivity, such that [the] [V]eteran would have difficulty relating effectively to co-workers, receiving supervision, adapting to work changes, and adhering to a typical work schedule."

Upon review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have increased in severity since December 5, 2013.  These symptoms have included near-continuous anxiety and depression affecting his ability to function appropriately, chronic sleep impairment, impaired impulse control, an inability to establish and maintain effective relationships, and difficulty adapting to work and tasks, more nearly approximating total occupational and social impairment.  With a view of the evidence in a light most favorable to the Veteran, the Board finds that this evidence weighs in favor of a finding that the Veteran's PTSD symptoms manifest total occupational and social impairment as contemplated by the 100 percent rating criteria under Diagnostic Code 9411. 

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, the lay and medical evidence supports the conclusion that symptoms associated with the Veteran's service-connected PTSD more nearly approximate the criteria for a 100 percent rating from December 5, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

As the Veteran has been granted a 100 percent disability rating, the maximum allowable for his PTSD, for this period of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to December 5, 2013, is denied. 

An initial rating of 100 percent for PTSD is granted, effective December 5, 2013, and is subject to controlling regulations applicable to the payment of monetary benefits.



REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's left shoulder service connection claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

In February 2009, the Board noted that the February 2005 VA examination diagnosed impingement syndrome of both shoulders, and osteoarthritis of both acromioclavicular joints.  However, no competent medical opinion was of record which reflected whether the current left shoulder disorder was causally related to the in-service treatment for shoulder pains.  Therefore, a remand for a new VA examination was warranted.

As such, the Veteran was afforded a VA examination in December 2009 where he reported excessive lifting along with military gear caused damage to the left shoulder.  He complained of current decreased motion, pain, fatigability, and decreased ability to dress himself.  X-rays revealed essentially unremarkable radiographs of the left shoulder, status post acromioplasty of the distal left clavicle.  Upon physical examination and a review of the evidence of record, the VA examiner provided an opinion regarding the etiology of the right shoulder, not the left.  

Therefore, an addendum was provided in March 2010 where the VA examiner confirmed the diagnosis as left shoulder pain with status post acromioplasty of the distal left clavicle.  The VA examiner determined that the Veteran's left shoulder disability was secondary to acromioplasty and not related to his military service as there was an essentially negative left shoulder x-ray and physical examination and as there was no in-service complaint or treatment for a left shoulder condition. 

In this matter, the Board finds that the December 2009 VA examination and March 2010 addendum are inadequate.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, the Board affords little, if any, probative value to the VA examiner's opinion.

As noted above, the Veteran has described his in-service duties resulting in his current disability.  Thus, the VA opinion and addendum is inadequate in its failure to comment on the Veteran's reports of in-service injury to the left shoulder.  As such, a new VA examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an appropriate VA medical specialist for the purpose of determining the etiology of any current left shoulder disorder.

Based upon review of the record and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left shoulder disorder is of service onset or otherwise related to his active military service.

The claims file and a complete copy of the REMAND should be provided to the VA examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

Additionally, the examiner should consider and comment on the Veteran's in-service treatment records; post-service treatment records; and the December 2009 VA examination, including the March 2010 addendum opinion (Veteran's left shoulder pain was secondary to acromioplasty of the distal left clavicle).  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history (excessive lifting during service along with military gear caused damage to the left shoulder) and chronicity of symptomatology when discussing the offered opinions. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


